Walter Ielusic Senior Vice President and Controller General Electric Capital Corporation 901 Main Avenue Norwalk, CT06851 USA T+ walter.ielusic@ge.com VIA EDGAR April 11, 2013 Ms. Sharon Blume Assistant Chief Accountant United States Securities and Exchange Commission treet, NE Washington, DC 20549-6010 Re: General Electric Capital Corporation Form 10-K for the period ended December 31, 2012 File No. 001-06461 Dear Ms. Blume: This letter is in response to your letter of April 9, 2013, concerning General Electric Capital Corporation’s Form 10-K for the year ended December 31, 2012.We are in the process of responding to your comments, but are requesting an extension until May 7, 2013, to allow additional time to compile our response. Sincerely, /s/ Walter Ielusic Walter Ielusic Senior Vice President – Controller General Electric Capital Corporation /lsw cc:Michael A. Neal, Chairman and Chief Executive Officer, General Electric Capital Corporation Jeffrey S. Bornstein, Chief Financial Officer, General Electric Capital Corporation Jamie S. Miller, Vice President and Controller, General Electric Company
